United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITES EXCHANGE ACT OF 1934. Commission File Number 000-53435 ASPA GOLD CORP. (Exact name of registrant as specified in its charter) 848 N. RAINBOW BLVD., #2055 LAS VEGAS, NEVADA 89107 (760) 660-4804 Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)xRule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii)oRule 12h-3(b)(1)(ii)o Rule 12g-4(a)(2)(i)oRule 12h-3(b)(2)(i)o Rule 12g-4(a)(2)(ii)oRule 12h-3(b)(2)(ii)o Rule 15d-6o Approximate number of holders of record as of the certification or notice date: 42 Pursuant to the requirements of the Securities Exchange Act of 1934 (Name of registrant as specified in charter) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 31, 2012 By: /s/Ronald Y. Lowenthal Ronald Y. Lowenthal, Director
